Citation Nr: 9928137	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-04 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected postoperative right patellectomy with moderate 
instability, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected incomplete paralysis, right common peroneal nerve, 
currently evaluated as 30 percent disabling.

3.  Entitlement to total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-Law



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to April 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to a total 
rating for individual unemployability due to service-
connected disabilities.  The RO also granted increased 
evaluations of 30 percent each for the veteran's service-
connected postoperative right patellectomy with moderate 
instability and his incomplete paralysis of the right common 
peroneal nerve.  The veteran has continued to express 
disagreement with the disability ratings assigned.

The Board notes that in the March 1998 Statement of the Case, 
the RO denied entitlement to a temporary total evaluation 
based on hospitalization under 38 C.F.R. § 4.29 (1998).  As 
the veteran has not filed a notice of disagreement as to this 
determination, this issue is not presently before the Board.  
38 C.F.R. § 20.200, 20.201, 20.302 (1998).


REMAND

Initially, the Board concludes that the veteran's claims are 
well grounded within the meaning of the statute and judicial 
construction.  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107. This includes the duty to 
obtain VA examinations which provide an adequate basis upon 
which to determine entitlement to the benefit sought, as well 
as the duty to obtain all relevant treatment records referred 
to by the veteran.  Littke v. Derwinski, 1 Vet. App. 90 
(1991).  In accordance with this duty, and for the reasons 
and bases stated below, the Board finds that further 
development is necessary before the veteran's claims can be 
fully adjudicated.

The Board notes that the veteran's service-connected lower 
extremity disabilities are the result of a gunshot wound he 
received to the right knee while in Korea.  He required 
immediate surgery at the time and his right patella was 
removed.  He also suffered damage to his right common 
peroneal nerve.  These are the veteran's only service-
connected disabilities.

The record also reflects that in 1960, after the veteran was 
discharged from service, he suffered an injury to the right 
ankle, which required fusion of the right ankle.  
Additionally, the veteran suffered another injury to his 
right knee in a truck accident in 1974, and required surgery 
as a result.

In September 1997, the veteran was provided with a VA 
orthopedic examination and a VA neurological examination to 
determine the extent of his service-connected disabilities.  
However, the Board notes that a great deal of both 
examination reports are devoted to discussing the veteran's 
right ankle, and it is unclear from either report as to which 
symptoms are attributable solely to his nonservice-connected 
injuries rather than his service-connected disabilities.  The 
VA orthopedic examiner also appears to have addressed the 
veteran's employability with consideration given to his 
nonservice-connected ankle injury, rather than just his 
service-connected disabilities.

Due to the ambiguity currently in the record, the Board finds 
that an additional VA examinations are necessary in order to 
distinguish between the symptoms and level of impairment that 
are attributable the veteran's service-connected 
disabilities, rather than that which are attributable solely 
to his nonservice-connected disabilities.

The Board notes that in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1998), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

In this case, the Board believes that inasmuch as the 
veteran's complaints relate primarily to pain and functional 
impairment in his right leg, the considerations of 38 C.F.R. 
§§ 4.10 and 4.40 must be adequately addressed.  Thorough 
evaluation of the level of pain and functional impairment 
caused by the veteran's service-connected disabilities is 
necessary.

Additionally, in December 1996, the veteran's attorney 
requested that a VA social and industrial survey be performed 
to measure the veteran's ability to function in a social and 
industrial setting.  After reviewing the record, the Board 
agrees that a VA social and industrial survey would be 
helpful in adjudicating the veteran's claims of entitlement 
to a total rating.  

The Board also notes that the veteran reported in his VA Form 
21-8940, Application for Increased Compensation Based on 
Unemployability, that he last worked in 1974 and that he was 
awarded workers compensation benefits at that time.  The 
records pertaining to his workers compensation claim have not 
been obtained and would be helpful in adjudicating his 
claims.

Accordingly, this case is remanded for the following actions:

1.  The RO should obtain the names and 
addresses of any health care providers 
who have recently treated the veteran for 
his service-connected postoperative right 
patellectomy with moderate instability 
and his peroneal nerve gunshot wound 
residuals.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
or that the RO has not previously 
attempted to secure.  Regardless of 
whether the veteran responds, the RO 
should attempt to obtain any additional 
VA outpatient or hospital treatment 
records that might be pertinent to the 
veteran's claims.

2.  The veteran should also be asked to 
provide specific information regarding 
his claim for workers compensation 
benefits.  After securing any necessary 
releases, the RO should attempt to obtain 
copies of records identified by the 
veteran which are pertinent to the 
workers compensations claim, including, 
if possible, a copy of the decision 
regarding his worker's compensation claim 
and supporting medical and other 
evidence.  The RO should clearly document 
all efforts undertaken to obtain these 
records and associate any additional 
records obtained with the veteran's 
claims folder.

3.  When the above development is 
completed to the extent possible, the 
veteran should be scheduled for a VA 
orthopedic examination to evaluate the 
current manifestations and severity of 
the any and all disabilities associated 
with his service-connected residuals of 
gunshot wound of the right knee.  The 
veteran's claims folder and a copy of 
this remand must be made available to the 
physician for review in conjunction with 
the examination.  All indicated tests are 
to be performed and must include range of 
motion testing, to include description of 
the normal range of motion.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted.  Whether there 
is likely to be additional range of 
motion loss due to any of the following 
should also be addressed: (1) pain on 
use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  

The physician should, to the extent 
possible, specifically distinguish 
between the symptoms and level of 
functional impairment attributable to his 
service-connected and nonservice-
connected disabilities, including 
disabilities suffered as a result of both 
his 1960 ankle injury and 1974 knee 
injury.  If the physician is for any 
reason unable to do so, this should be 
noted and explained in the report.  The 
physician should also address whether the 
veteran's service-connected disabilities 
render him unable to obtain gainful 
employment without regard to his 
nonservice-connected disabilities.

The report of the examination should be 
associated with the veteran's claims 
folder.

4.  A VA Social and Industrial Survey of 
the veteran should be completed to assess 
the veteran's day-to-day functioning.  
The veteran's claims folder should be 
made available to the person conducting 
the survey.  The report of the VA Social 
and Industrial Survey should be 
associated with the veteran's claims 
folder.

5.  When the above development is 
completed to the extent possible, the RO 
should readjudicate the veteran's 
increased ratings claims and his claim 
for a total disability rating based on 
individual unemployability due to his 
service-connected disabilities.  If any 
of the benefits sought on appeal remain 
denied, the veteran and his attorney 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran need take no action unless otherwise notified.  
The veteran and/or his attorney have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Board notes that the Court has stated that compliance by 
the RO with the Board's remand instructions is neither 
optional nor discretionary.  A claimant is entitled to 
complete compliance with the Board's instructions.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance, 
and a further remand of the case will be mandated.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



